Citation Nr: 0908231	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  99-17 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran served on active duty from June 1972 to October 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Regional 
Office (RO) that denied service connection for a left knee 
disability.  

The case was previously before the Board in November 2003, 
wherein it was remanded for additional development and to 
ensure due process.  The case was returned to the Board in 
September 2005.  At that time, the Board denied the benefit 
sought on appeal.  The appellant appealed the Board's 
September 2005 decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In July 2007, the Court issued a 
Memorandum Decision, wherein the Court vacated the Board's 
decision and remanded the veteran's claim.  The case was 
returned to the Board for appellate consideration.

This case also was again before the Board of Veterans' 
Appeals (Board) in April 2008, at which time it was remanded 
to ensure due process and for additional development of the 
record.


FINDING OF FACT

Postoperative left knee status was clinically noted on 
examination for entrance to service, in June 1972, by a scar, 
and the Veteran's current left knee disability has not been 
shown by competent clinical evidence of record to be 
etiologically related to the Veteran's active service, 
including as the result of chronic aggravation during 
service.




CONCLUSION OF LAW

A left knee disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter dated in 
April 2004 from the agency of original jurisdiction (AOJ) to 
the appellant.  This letter informed the appellant of what 
evidence was required to substantiate his claim for service 
connection.  This letter also informed him of his and VA's 
respective duties for obtaining evidence.

The VCAA notice letter failed to discuss the law pertaining 
to the assignment of a disability rating and/or an effective 
date in compliance with Dingess/Hartman.  The Board finds 
that this omission is not prejudicial because the 
preponderance of the evidence is against the claim 
adjudicated on the merits herein, and no disability rating or 
effective date will be assigned.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the claimant has been prejudiced thereby).  See also 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the claimant).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided prior 
to enactment of the VCAA, and the issuance of appropriate 
VCAA notice in April 2004.  Nevertheless, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  As such, there was no prejudice to the 
veteran with respect to timing of the VCAA notice.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claim, including a transcript of 
his testimony before a Decision Review Officer (DRO) of the 
RO.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record for the time period at issue but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  In a Memorandum dated in December 
2008, VA entered a formal finding on the unavailability of 
Milwaukee, Wisconsin VAMC treatment records for January 1, 
1972 to December 31, 1973.  The veteran was informed of the 
unavailability of such records by VA letters issued in August 
2008 and November 2008, and a supplemental statement of the 
case issued in December 2008.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Aggravation

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) were amended effective May 4, 2005 (See 70 Fed. 
Reg. 23029 (May 4, 2005)) and are now consistent with 
38 U.S.C.A. § 1111.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

Analysis

In written statements, and at his July 1999 RO hearing, the 
Veteran asserted that, while he injured his left knee prior 
to service, he is entitled to service connection for a left 
knee disorder because his left knee disorder was permanently 
aggravated by service.  Based on the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a left knee disability, so it must be denied.  38 C.F.R. 
§ 3.102.

The initial question is whether a left knee disability was 
present prior to service.  Upon clinical examination on July 
20, 1972, for entrance to service, the Veteran was noted to 
have a scar on the left knee and full range of motion of the 
legs.  According to his June 1972 Report of Medical History, 
the examining doctor noted that the Veteran had had a 
football injury to the knee in 1971, with subsequent surgery, 
and that it was "OK now."  The veteran specified that he 
had had a knee operation at age 17, and had been on crutches 
for 6 months.  He also reported that he had, or had had, a 
"trick or locked knee."

On June 28, 1972, eight days after induction into service, 
the Veteran complained that his left knee was sore and that 
it kept giving out.  A contemporaneous treatment record 
states that the Veteran had had a left medial meniscectomy a 
year prior to service, and that he had reinjured his left 
knee that morning.  However, more detailed records from that 
date state that the Veteran developed pain in the left knee 
after running one mile.  Examination during service revealed 
full range of motion of the left knee, without effusion, 
instability, or crepitation.  X-rays of the left knee were 
normal.  The impression was knee pain secondary to weak 
quadriceps and old surgery.  The remainder of the service 
treatment records reveal no injury to the left knee, but the 
Veteran complained of recurrent left knee pain.  A 
provisional diagnosis of chondromalacia was reported in 
August 1972.  The Veteran was placed on a profile of 
restricted physical activity due to recurrent left knee pain 
in August 1972.  It was recommended that all physical 
training be suspended pending a Medical Board evaluation.  
His physical profile record noted the veteran was status post 
arthrotomy of the left knee with continued symptoms after 
strenuous physical activity.  The September 1972 Medical 
Board diagnosis was internal derangement of the left knee, 
which existed prior to entry, was not caused by an incident 
of service, and was not aggravated by active duty.

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2008).  Postoperative left knee status was 
clinically noted on the Veteran's examination for entrance 
into service, in June 


1972, as a left knee scar.  Moreover, reports of clinical 
evaluation within days of the veteran's entrance to service 
are consistent with such status.  As such, the Board 
concludes, accordingly, that the presumption of soundness at 
entrance does not attach.  In order for service connection to 
be established for a left knee disability, it must now be 
determined whether the record establishes that the pre-
existing postoperative left knee status underwent increase in 
severity beyond the normal progression of the disability 
during service.  

The service medical records document that the Veteran was 
diagnosed with internal derangement of the left knee, 
consistent with his pre-existing postoperative left knee 
status, upon entrance to service, and treated for complaints 
of related left knee pain during his service following 
strenuous physical activity.  Temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are insufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  See Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 
1994) and Hunt v. Derwinski, 1 Vet. App. 292 (1991)

Further, there is no objective evidence of continuance of 
symptomatology during the years following the Veteran's 
discharge from service so as to establish chronic 
aggravation.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (in the absence of demonstration of continuity of 
symptomatology, the initial demonstration of the disability 
at issue, years after service, is too remote from service to 
be reasonably related to service).  According to private 
treatment records from St. Francis Hospital, the Veteran was 
not treated again for his left knee until November 1989.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  Moreover, medical records 
obtained from the Social Security Administration, as well as 
VA medical records, reveal the Veteran had internal 
derangement of that knee and arthritis of that knee, as well 
as a fall from a ladder in 1989 and subsequent injuries.  VA 
treatment records also show chondrocalcinosis of the medial 
compartment related to a metabolic disorder, including 
calcium pyrophosphate deposition.  See 38 C.F.R. § 3.303(b) 
(subsequent, isolated manifestations of a chronic disorder 
are not service connected where they are clearly attributable 
to intercurrent causes).  More significantly, none of these 
records indicate that the Veteran injured his left knee in 
service, or chronically aggravated a pre-existing left knee 
disorder in service.   See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

In this regard, the Board points out that the May 2004 VA 
examiner concluded that it was not at least as likely as not 
that the Veteran's left knee disability was caused or 
aggravated by the Veteran's military service.  The May 2004 
VA examiner noted the lack of evidence of an in-service 
injury to the Veteran's knee or other significant acute 
pathology, such as joint effusion, bruising, or limitation of 
motion.  Indeed, the May 2004 VA examiner found that his left 
knee could not be found to have been related to his service, 
as the Veteran's service treatment records merely suggested 
complaints of pain related to the old internal derangement of 
the left knee versus a new or significant injury during his 
military service.  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

The Board notes that aggravation of a pre-existing disability 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).  Accordingly, aggravation of a left knee 
disability during his military service is not shown by the 
evidence.   See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  

The Board affords great weight to the opinion contained in 
the May 2004 VA examination report.  See Madden v. Gober, 125 
F.3d 1477, 1481 (1997) (in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered 
evidence in the context of the record as a whole).  The VA 
examination report reflects that the VA examiner reviewed the 
Veteran's entire claims folder and the Veteran's reported 
history prior to finding that it was less likely than not 
that the currently manifested left knee disability was 
related to his military service.  In short, the VA examiner's 
opinion has significant probative weight since it was based 
on a review of the complete record, and the VA examiner not 
only considered the Veteran's assertions and medical history, 
but also undertook a comprehensive clinical examination of 
him.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

The Board also acknowledges that the Veteran submitted 
statements from his mother and fellow high school classmates, 
as well as a high school transcript, asserting that the 
Veteran did not have any left knee complaints or symptoms 
prior to his military service.  Nevertheless, while the Board 
does not dispute these statements, little probative weight 
can be assigned to such statements, in light of the absence 
of any corroborating medical evidence supporting the 
assertions.  In particular, the Board notes that these 
statements conflict with the history related by the Veteran 
during his military service and to the Veteran's treating 
providers at VA, wherein the Veteran reported a history of 
knee surgery prior to service, related to a football injury 
at age 14 requiring the use of crutches for an extended 
period.  (See, i.e., service treatment records, VA medical 
record dated November 2000). See Struck v. Brown, 9 Vet. App. 
145, 155-56 (1996).  Competency of evidence must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  As such, in the absence of 
any evidence to the contrary, the Board concludes that the 
contemporaneous evidence of record fails to show that the 
Veteran's postoperative left knee status was chronically 
aggravated while the Veteran was on active service.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  

Therefore, the only evidence portending that the Veteran's 
current left knee disability is related to his service, comes 
from him personally.  As a layperson, the Veteran simply does 
not have the necessary medical training and/or expertise to 
diagnose or determine the etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current conditions at issue to that symptomatology.  Id.  
As such, his allegations, alone, have no probative value 
without medical evidence substantiating them.  So the 
preponderance of the evidence is against his claims of 
entitlement to service connection for left knee disability, 
in turn, meaning the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


